PER CURIAM *  Audry Lane has appealed the sentence imposed related to his conviction of conspiracy to commit sex trafficking. He asserts that the district court erred in adjusting his Sentencing Guidelines offense level by two levels under U.S.S.G. § 3Bl.l(c) because he was an organizer or leader of criminal activity. Lane argues that he “was involved in the organization and even helped formulate the idea of the sex trade, but very soon backed off while his brother and others ran the operation.” Lane has not shown that the district court’s finding, based on the unrebutted findings in the presentence report, is clearly erroneous. See United States v. Ochoa-Gomez, 777 F.3d 278, 281 (5th Cir. 2015); see also United States v. Guzman-Reyes, 853 F.3d 260, 265-66 (5th Cir. 2017). The judgment is AFFIRMED.   Pursuant to 5th Cir, R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R, 47.5.4,